Citation Nr: 1614302	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  12-17 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a compensable evaluation for right maxillary alveolar process atrophy status post orthognathic surgery with loss of teeth number 4, 5, 6, 7, and 8 secondary to internal and external resorption.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel





INTRODUCTION


The Veteran had active service from August 1974 to August 1983. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a hearing before a Veterans Law Judge of the Board in Washington, D.C.  The hearing was scheduled for February 2016 and the Veteran was provided notice of the hearing in January 2016.  The Veteran did not appear for the scheduled hearing.  As such, the Board finds the Veteran's request for a hearing to be withdrawn.  

In May 1995 the RO denied entitlement to service connection for oral surgery.  The Veteran perfected an appeal of this issue.  Thereafter, in August 1996 the Veteran was granted service connection for right maxillary alveolar process atrophy status post orthognathic surgery with loss of teeth number 4, 5, 6, 7, and 8 secondary to internal and external resorption, rated as noncompensably disabling, effective September 1994.  It was noted that this was a complete grant of the benefits sought on appeal.  The Veteran was notified of the decision in a September 1996 letter.  

Beginning December 2001, RO rating decision code sheets, associated with rating decisions regarding unrelated claims, do not list right maxillary alveolar process atrophy status post orthognathic surgery with loss of teeth number 4, 5, 6, 7, and 8 secondary to internal and external resorption, as service-connected.  Rather, the code sheets list "PO MAXILLARY PROTRUSION" as a nonservice-connected disability.  However, there is no indication in the claims file that service connection for right maxillary alveolar process atrophy status post orthognathic surgery with loss of teeth number 4, 5, 6, 7, and 8 secondary to internal and external resorption, was severed following proper due process.

In September 2007 the Veteran filed, relevant to the above claim, a claim for an increase for dental condition, to include loss of bone secondary to dental condition.  In October 2007 the Veteran was sent a notice letter indicating that the claim received was for service-connected compensation for painful scars, dental disability to include loss of bone, and asthma.  Thereafter, in the July 2008 rating decision currently on appeal, the RO denied a claim for service connection for post operative axillary protrusion (now claimed as a dental condition with loss of bone) based upon the non receipt of new and material evidence to reopen the claim.  The rating decision indicates that the Veteran was denied in a VA letter dated in May 1985.  The July 2008 rating decision code sheet reflects "POST OPERATIVE AXILLARY PROTRUSION (NOW CLAIMED AS A DENTAL CONDITION WITH LOSS OF BONE)" in place of "PO MAXILLARY PROTRUSION".

In May 2009 the Veteran appealed the July 2008 decision arguing that subsequent to the May 1985 decision the claim was thereafter granted following receipt of new and material evidence.  She further stated that the request was for an increase in compensation due to the progression of bone loss and not for the establishment of service connection.  In June 2012 the Veteran perfected her appeal with a Substantive Appeal on a VA Form 9.  The Veteran again argued that she was granted service-connected benefits for the disability and that she filed her current claim for a higher evaluation.  

As the record does not reveal any action to sever the service-connected benefits for right maxillary alveolar process atrophy status post orthognathic surgery with loss of teeth number 4, 5, 6, 7, and 8 secondary to internal and external resorption and as the Veteran has consistently argued that her claim was for a higher evaluation, the Board has recharacterized the issue above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been afforded a VA medical examination with regard to her dental disability since July 1996.  In May 2009 the Veteran reported that she was in need of a major bone graft surgery to replace her rapidly depleting bone caused by her oral surgery.  She stated that she had been informed by multiple oral surgeons specializing in oral reconstruction that the surgery would require the removal of bone from her hip and dental implants to keep the bone viable.  These statements indicate that the Veteran's disability may have worsened since the prior examination.  Therefore, the Board finds that it must remand the claim to obtain contemporaneous VA examinations to assess the current nature, extent and severity of her disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The claims file does not reveal treatment records regarding the Veteran's dental disability, other than letters from her providers dated in September 1994.  As the Veteran reported that she was in need of major bone graft surgery in May 2009 and that oral surgeons noted that she would need this surgery to keep the bone viable, it is likely that there are additional treatment records regarding the Veteran's dental disability not currently associated with the claims file.  On remand, the Veteran must be contacted and asked to identify all providers of dental treatment.  Thereafter, after obtaining all necessary authorization, attempts must be made to obtain the treatment records identified by the Veteran.  See 38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that she identify all providers of dental treatment.

2.  Thereafter, after obtaining all necessary authorization, attempts must be made to obtain the treatment records identified by the Veteran.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of her service-connected right maxillary alveolar process atrophy status post orthognathic surgery with loss of teeth number 4, 5, 6, 7, and 8 secondary to internal and external resorption disorder.  The claims file and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the right maxillary alveolar process atrophy status post orthognathic surgery with loss of teeth number 4, 5, 6, 7, and 8 secondary to internal and external resorption.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


